            Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 1 of 8




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
BOUCHARD TRANSPORTATION CO., INC. et al.1                                ) Case No. 20-34682 (DRJ)
                                                                         )
                                    Debtors.                             ) (Jointly Administered)
                                                                         )

                                          CERTIFICATE OF SERVICE

        I, Gregory A. Lesage, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned cases.

        On April 29, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via first-class mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

          Final Order Authorizing Second Amendment to Final Order (A) Authorizing the
           Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash
           Collateral, (C) Granting Liens and Providing Claims with Superpriority
           Administrative Expense Status, (D) Granting Adequate Protection to the Prepetition
           Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Further
           Hearing, and (G) Granting Related Relief (Docket No. 836)

          Second Order Extending the Exclusivity Periods to File a Chapter 11 Plan and Solicit
           Acceptances Thereof (Docket No. 837)

          Debtors’ Limited Objection and Reservation of Rights with Respect to Motions Filed
           by International Ship Repair & Marine Services, Inc. (Docket No. 838)

Dated: April 30, 2021                                                      /s/ Gregory A. Lesage
                                                                          Gregory A. Lesage
                                                                          STRETTO
                                                                          410 Exchange, Suite 100
                                                                          Irvine, CA 92602
                                                                          Telephone: 855.923.1038
                                                                          Email: TeamBouchard@stretto.com



_______________________________________
1
  Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last four
digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on the website
of the Debtors’ claims and noticing agent at https:/cases.stretto.com/bouchard. The location of the Debtors’ service
address is: 58 South Service Road, Suite 150, Melville, New York 11747.
Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 2 of 8




                       Exhibit A
                                                                        Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 3 of 8
                                                                                                                                                  Exhibit A
                                                                                                                                            Served Via First-Class Mail



                                             Name                                                                Attention                                        Address 1                             Address 2                    City            State         Zip    Country
              58/68 S. Service Road SPE LLC                                              c/o RXR Realty                                         Attn: Frank Pusinelli and Molly Siegal       625 RXR Plaza                      Uniondale       NY           11556
              A.R.M. Marine Supply, LLC                                                  Attn: Michael Menditto                                 1249 86th Street                                                                Brooklyn        NY           11228
              A.R.M. Marine Supply, LLC                                                  c/o Nicoletti Hornig & Sweeney                         Attn: Val Wamser                             88 Pine Street 7th Floor           New York        NY           10005
              Alabama Department of Environmental Management                                                                                    1400 Coliseum Boulevard                                                         Montgomery      AL           36110-2400
              Alabama Office Of The Attorney General                                                                                            501 Washington Ave                                                              Montgomery      AL           36104
              American Bureau of Shipping                                                c/o Schouest, Bamdas, Soshea & BenMaier PLLC           Attn: Robert P. Vining, Michael W. Hogue     1001 McKinney St. Suite 1400       Houston         TX           77002
              Armorica Sales Inc.                                                                                                               2589 Richmond Terrace                                                           Staten Island   NY           10310
              Billybey Marina Services, LLC                                              c/o Cozen O'Connor                                     Attn: Eric L. Scherling                      1650 Market Street Suite 2800      Philadelphia    PA           19103
                                                                                                                                                Attn: Geoffrey D. Ferrer & Christopher       3 WTC, 175 Greenwich Street -
              Billybey Marina Services, LLC                                              c/o Cozen O'Connor, P.C.                               Raleigh                                      55th Floor                         New York        NY           10007
              Bollinger Algiers, LLC, Bollinger Amelia Repair, LLC, Bollinger Marine
              Fabricators, LLC and Bollinger Shipyards Lockport, LLC                     c/o Adams and Reese LLP                                Attn: Scott R. Cheatham and Matthew Guy      701 Poydras Street Suite 4500      New Orleans LA               70139
              Boston Line & Service Co. Inc, and Coast Line Service Inc.                 c/o Pusateri, Johnston, Guillot & Greenbaum, LLC       Attn: Aaron B. Greenbaum                     1100 Poydras Street, Suite 2250    New Orleans LA               70163
              Bryce Babson, et al., Individually and on Behalf of the Class of Certain
              Maritime Employees of Debtor                                               c/o Hofmann & Schweitzer                               Attn: Paul T. Hofmann                        212 West 35th Street 12th Floor    New York        NY           10001
              Caddell Dry Dock & Repair Co., Inc.                                        c/o Kilmer Crosby & Quadros PLLC                       Attn: Brian A. Kilmer                        712 Main Street Ste 1100           Houston         TX           77002
              CFGI, LLC                                                                  C/O M&T                                                Lockbox 8000159                                                                 Amherst         NY           14228
              Claim for Christopher Bailey, et al., Individually and on Behalf of the
              Class of Certain Maritime Employees of Debtor                              c/o Hofman & Schweitzer                                Attn: Paul T. Hofmann                        212 West 35th Street 12th Floor    New York      NY             10001
              Clean Water Of New York, Inc.                                                                                                     3249 Richmond Terrace                                                           Staten Island NY             10303-0312
              Connecticut Department of Energy and Environmental Protection                                                                     79 Elm Street                                                                   Hartford      CT             06106-5127
              Connecticut Office Of The Attorney General                                                                                        55 Elm St                                                                       Hartford      CT             06106
              CRG Financial LLC                                                          Attn: Jeffrey Kaplan                                   100 Union Ave.                               Suite 240                          Cresskill     NJ             07626
              Daugherty, Fowler, Peregrin, Haught & Jenson, PC                           Attn: Danny Meier                                      100 N Broadway Ave                           Suite 2000                         Oklahoma Cit OK              73102
              Delaware Department Of Justice                                                                                                    Carvel State Office Building                 820 N French Street                Wilmington DE                19801
              Delaware Department of Natural Resources and Environmental Control                                                                89 Kings Highway                                                                Dover         DE             19901
              Donjon Marine Co., Inc.                                                    c/o Nicoletti Hornig & Sweeney                         Attn: Val Wamser                             88 Pine Street 7th Floor           New York      NY             10005
              Donjon-Smit, LLC                                                           c/o Nicoletti Hornig & Sweeney                         Attn: Val Wamser                             88 Pine Street 7th Floor           New York      NY             10005
                                                                                                                                                Attn: Tyson M. Lomazow, Benjamin M.
              Drawbridge Special Opportunities Fund LP and DBDB Funding LLC              c/o Milbank LLP                                        Schak, and Justin G. Cunningham              55 Hudson Yards                    New York        NY           10001-2163
                                                                                                                                                Attn: Jason L. Boland and William R.         1301 McKinney Suite 5100
              Drawbridge Special Opportunities Fund LP and DBDB Funding LLC              c/o Norton Rose Fulbright US LLP                       Greendyke                                    Fullbright Tower                   Houston         TX           77010-3095
              Engine Systems Dba Marine Systems                                                                                                 PO Box 301138                                                                   Dallas          TX           75303-1138
              Environmental Protection Agency                                                                                                   Region 6 Main Office                         1445 Ross Avenue Suite 1200        Dallas          TX           75202
              Environmental Protection Agency                                            Office of Enforcement and Compliance Assurance         Mail Code 2271A                              1200 Pennsylvania Ave              Washington      DC           20460
              EPA Region 1                                                                                                                      5 Post Office Square                         Suite 100                          Boston          MA           02109
              EPA Region 2                                                                                                                      290 Broadway                                                                    New York        NY           10007-1866
              EPA Region 3                                                                                                                      1650 Arch Street                                                                Philadelphia    PA           19103-2029
              EPA Region 4                                                                                                                      61 Forsyth Street SW                         Sam Nunn Atlanta Federal Center    Atlanta         GA           30303-8960
              EPA Region 6                                                                                                                      1201 Elm Street                              Suite 500                          Dallas          TX           75270
              Flight Safety International                                                                                                       PO Box 75691                                                                    Charlotte       NC           28275
              Florida Department of Environmental Protection                                                                                    3900 Commonwealth Boulevard                                                     Tallahassee     FL           32399-3000
              Florida Office Of The Attorney General                                                                                            State Of Florida                             The Capitol Pl?01                  Tallahassee     FL           32399
                                                                                                                                                                                             3500 N. Causeway Boulevard Suite
              Force Power Systems, LLC                                                   c/o Staines, Eppling & Kenney APLC                     Attn: Corey P. Parenton                      820                              Metairie          LA           70002
                                                                                         Attn: David N. Brooks, General Counsel, David
              Fortress Credit Co, LLC                                                    Sharpe, Credit Operations, and Apostolos Peristeris    1345 Avenue of the Americas                  46th Floor                         New York        NY           10105
              Fortress Credit Co, LLC                                                    c/o Milbank LLP                                        Attn: Tyson M. Lomazow                       55 Hudson Yards                    New York        NY           10001-2163
              Freehill, Hogan, & Mahar LLP                                                                                                      80 Pine Street                                                                  New York        NY           10005-1759
              Georgia Environmental Protection Division                                                                                         2 Martin Luther King Jr. Drive SE            Suite 1456 East Tower              Atlanta         GA           30334
              Georgia Office Of The Attorney General                                                                                            40 Capitol Sq SW                                                                Atlanta         GA           30334
              GMD Shipyard Corp.                                                                                                                Brooklyn Navy Yard Bldg #595                                                    Brooklyn        NY           11205
              GMD Shipyard Corp.                                                         c/o Kennedy Lillis Schmidt & English                   Attn: John T. Lillis Jr.                     75 Maiden Lane Suite 402           New York        NY           10038
              Gulf Copper & Manufacturing                                                                                                       5700 Procter Street Ext                                                         Port Arthur     TX           77554
              Harris County, et al.                                                      c/o Linebarger Goggan Blair & Sampson, LLP             Attn: Tara L. Grundemeier                    PO Box 3064                        Houston         TX           77253-3064
                                                                                                                                                Attn: Benjamin W. Kadden, Christopher T.     601 Poydras St Pan American Life
              Hartree Partners, LP                                                       c/o Lugenbuhl Wheaton Peck Rankin & Hubbard            Caplinger, & Coleman L. Torrans              Center, Suite 2775                 New Orleans LA               70130
                                                                                                                                                Attn: Frank A. Merola, Alex Cota,
              Hartree Partners, LP                                                       c/o Stroock & Stroock & Lavan LLP                      Christopher M. Guhin, & Matthew Garofalo     180 Maiden Lane                    New York        NY           10038
              Houston NFL Holdings, L.P.                                                 c/o Winstead PC                                        Attn: Sean B. Davis                          600 Travis Street, Suite 5200      Houston         TX           77002
              Intercontinental                                                                                                                  PO Box 9055                                                                     Kansas City     MO           64168
              Internal Revenue Service                                                                                                          PO Box 7346                                                                     Philadelphia    PA           19101-7346
              Internal Revenue Service                                                   Houston Division                                       1919 Smith Street                                                               Houston         TX           77002
              International Ship Repair                                                                                                         1616 Penny St                                                                   Tampa           FL           33602
              International Ship Repair & Marine Services, Inc.                          c/o Vaughn & Ramsey, PLLC                              Attn: Daena G. Ramsey                        2000 E. Lamar Blvd., Suite 400     Arlington       TX           76006
                                                                                                                                                Attn: Robert M. Hirsh, Phillip Khezri, and
              JMB Capital Lending Partners, LLC                                          c/o Lowenstein Sandler LLP                             Brent Weisenberg                             1251 Avenue of the Americas        New York        NY           10020
              Justin Peaslee                                                             c/o Hofmann & Schweitzer                               Attn: Paul T. Hofmann                        212 West 35th Street, 12th Floor   New York        NY           10001
              L & R Midland, Inc.                                                                                                               788 W Sam Houston Parkway N                  Ste 200                            Houston         TX           77024-4545
              Louisiana Department of Environmental Quality                                                                                     602 North Fifth Street                                                          Baton Rouge     LA           70802
              Louisiana Office Of The Attorney General                                                                                          1885 N. Third St                                                                Baton Rouge     LA           70802
              Maine Department of Enviornmental Protection                                                                                      17 State House Station                                                          Augusta         ME           04333


In re: Bouchard Transportation Co., Inc. et al.
Case No. 20-34682 (DRJ)                                                                                                                                                                                                                                                             Page 1 of 2
                                                                          Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 4 of 8
                                                                                                                                           Exhibit A
                                                                                                                                     Served Via First-Class Mail



                                                 Name                                                      Attention                                       Address 1                                Address 2                  City            State         Zip        Country
              Maine Office Of The Attorney General                                                                                       6 State House Station                                                            Augusta         ME           04333
              Marine Systems Inc.                                                                                                        PO Box 301284                                                                    Dallas          TX           75303-1284
              Maryland Department of the Environment                                                                                     1800 Washington Blvd                                                             Baltimore       MD           21230
              Maryland Office Of The Attorney General                                                                                    200 St. Paul Pl                                                                  Baltimore       MD           21202
              Massachusetts Department of Environmental Protection                                                                       8 New Bond Street                                                                Worcester       MA           01606
              Massachusetts Office Of The Attorney General                                                                               1 Ashburton Place, 20th Floor                                                    Boston          MA           02108
              MCA Associates, Inc.                                                                                                       8 Sound Shore Drive                                                              Greenwich       CT           06830
              Metropolitan Marine Transporation, Inc.                                                                                    2411 Richmond Road                                                               Staten Island   NY           10306
              Mississippi Department of Environmental Quality                        Attn: Legal Dept                                    PO Box 2249                                                                      Jackson         MS           39225
              Mississippi Office Of The Attorney General                                                                                 Walter Sillers Building                       550 High St Ste 1200               Jackson         MS           39201
              Morton S. Bouchard, III, and his Affiliates                            c/o Akin Gump Strauss Hauer & Feld LLP              Attn: Marty L. Brimmage, Jr.                  2300 N. Field St. Suite 2300       Dallas          TX           75201
              Morton S. Bouchard, III, and his Affiliates                            c/o Akin Gump Strauss Hauer & Feld LLP              Attn: Philip C. Dublin                        One Bryant Park                    New York        NY           10036
              Murphy, Rogers, Sloss & Gambel                                                                                             One Shell Square                                                                 New Orleans     LA           70139-7909
              New Hampshire Department of Environmental Services                                                                         PO Box 95                                                                        Concord         NH           03302-0095
              New Hampshire Office Of The Attorney General                                                                               NH Department Of Justice                      33 Capitol St.                     Concord         NH           03301
              New Jersey Department of Environmental Protection                                                                          401 East State Street                         PO Box 402 Mailing Code: 401-07 Trenton            NJ           8625
              New Jersey Office Of The Attorney General                                                                                  Richard J. Hughes Justice Complex             25 Market St 8th Fl, West Wing     Trenton         NJ           08611
              New York Department of Environmental Protection                                                                            59-17 Junction Boulevard 13th Floor                                              Flushing        NY           11373
              New York Office Of The Attorney General                                Attn: Litigation Bureau                             Justice Building, 2nd Floor                                                      Albany          NY           12224
              North Carolina Attorney General'S Office                                                                                   114 W Edenton St                                                                 Raleigh         NC           27603
              North Carolina Department of Environmental Quality                                                                         217 West Jones Street                                                            Raleigh         NC           27603
              Northeastern Air Management Corp.                                                                                          8200 Republic Airport                         Ste 8                              Farmingdale     NY           11735
              Novum Energy Trading Inc.                                              c/o The McLauchlan Law Group LLC                    Attn: Peter A. McLauchlan                     950 Echo Lane Suite 200            Houston         TX           77024
              Novum Energy Trading, Inc.                                             c/o The McLauchlan Law Group LLC                    Attn: David C. McLauchlan                     401 N. Michigan Avenue, Suite 1200 Chicago         IL           60611
              NRE Power Systems Incorporated                                                                                             8440 Solutions Center                                                            Chicago         IL           60677-8004
              Office of the U.S. Trustee for the Southern District of Texas          Attn: Hector Duran, Jr. and Stephen Douglas Statham 515 Rusk Street                               Suite 3516                         Houston         TX           77002
                                                                                                                                         Attn: Gregg M. Galardi, Matthew M. Roose,
              Official Committee of Unsecured Creditors                              c/o Ropes & Gray LLP                                and Daniel G. Egan                            1211 Avenue of the Americas         New York    NY              10036-8704
              Owen Petersen & Company                                                                                                    399 Route 109 Suite 2                                                             West BabylonNY              11704-6213
              PBF Holding Company, LLC; Paulsboro Refining Company, LLC; and                                                             Attn: James E. Wright III, Laura F. Ashley,
              Delaware City Refining Company, LLC                                    c/o Jones Walker LLP                                and Madison M. Tucker                         201 St. Charles Avenue, Suite 5100 New Orleans     LA           70170
              Platts                                                                                                                     PO Box 848093                                                                    Dallas          TX           75284-8093
              Plaza Marine, Incorporated / Harbor Plaza Consolidated                                                                     PO Box 842610                                                                    Boston          MA           02284-02610
              Rhode Island Bureau of Environmental Protection                        Attn: Terrence Gray                                 235 Promenade St.                                                                Providence      RI           02908
              Rhode Island Office Of The Attorney General                                                                                150 S Main St                                                                    Providence      RI           02903
                                                                                                                                         Attn: Randy W. Williams, Ryan E. Chapple,
              Robert Dunham, Timothy Lerette, and Lonnie Roberts                     c/o Cain & Skarnulis PLLC                           and Chelsea L. Schell                         400 W. 15th Street Suite 900        Austin         TX           78701
              Robert Dunham, Timothy Lerette, and Lonnie Roberts                     c/o Cain & Skarnulis PLLC                           Attn: Ryan E. Chapple and Chelsea L. Schell   400 W. 15th Street, Suite 900       Austin         TX           78701
              Roger Hall                                                             c/o Tabak, Mellusi & Shisha LLP                     Attn: Jacob Shisha                            29 Broadway, Suite 2400             New York       NY           10006
              Rolls-Royce PLC                                                        HSBC Bank PLC                                       62-76 Park Street                                                                 London                      SE1 9WP       United Kingdom
              Royston, Rayzor, Vickery and Williams                                  Attn: Blake Bachtel & David Walker                  1600 Smith Street Suite 5000                                                      Houston        TX           77002
              Ryan Marine Services, Inc.                                             c/o William H. Seele, Julian & Seele P.C.           Attn: Andy Ryan                               1220 Blalock Road Suite 160         Houston        TX           77055-6473
              Securities and Exchange Commission                                                                                         100 F Street, NE                                                                  Washington     DC           20549
              Securities and Exchange Commission                                     Attn: Regional Director                             Brookfield Place                              200 Vesey Street, Suite 400         New York       NY           10281-1022
              Signature Bank                                                         c/o Meyner and Landis LLP                           Attn: David B. Grantz                         One Gateway Center, Suite 2500      Newark         NJ           07102
              Skout Monitoring                                                                                                           270 South Service Road                                                            Melvile        NY           11747
              South Carolina Department of Health and Environmental Control                                                              2600 Bull Street                                                                  Columbia       SC           29201
              South Carolina Office Of The Attorney General                                                                              Rembert C. Dennis Bldg                        1000 Assembly St Rm 519             Columbia       SC           29201
              St Engineering Halter Marine                                                                                               PO Box 1308                                                                       Pascagoula     MS           39568-1308
              ST Engineering Halter Marine and Offshore, Inc.                        c/o Bland & Partners, LLC                           Attn: David S. Bland                          5500 Prytania St., #618             New Orleans    LA           70115
              Stewart & Stevenson                                                                                                        PO Box 301063                                                                     Dallas         TX           75303-1063
                                                                                                                                         Attn: Susan Noe Wilson, Thomas O. Deen,
              T&T Offshore, Inc.                                                     c/o Schouest, Bamdas, Soshea & BenMaier, PLLC       and Melissa Anderson                          1001 McKinney St. Ste 1400          Houston        TX           77002
              Texas Commission on Environmental Quality                                                                                  PO Box 13087                                                                      Austin         TX           78711-3087
              Texas Office Of The Attorney General                                                                                       300 W. 15th St                                                                    Austin         TX           78701
              The Port Authority Of NY & NJ                                                                                              PO Box 95000                                                                      Philadelphia   PA           19195-1517
                                                                                                                                                                                       Bankruptcy & Collections Division
              Unclaimed Property Division of the Texas Comptroller of Public Accounts c/o Office of the Attorney General of TX           Attn: Jason B. Binford & J. Casey Roy         PO Box 12548-MC 008                 Austin         TX           78711-2548
              United States Attorney’s Office for the Southern District of Texas                                                         1000 Louisiana                                Ste. 2300                           Houston        TX           77002
              United States of America                                                c/o Assistant United States Attorney SDTX          Attn: Richard A. Kincheloe                    1000 Louisiana St. Suite 2300       Houston        TX           77002
              Unitedhealthcare Insurance Company                                                                                         22703 Network Place                                                               Chicago        IL           60673-1227
              Virginia Department of Environmental Quality                                                                               1111 East Main Street                         Suite 1400                          Richmond       VA           23219
              Virginia Office Of The Attorney General                                                                                    202 N. Ninth St.                                                                  Richmond       VA           23219
              VT Halter Marine                                                        Attn: D. Margaret Gambrell                         900 Bayou Casotte Pkwy                                                            Pascagoula     MS           39581
              VT Halter Marine, Inc.                                                  c/o Bland & Partners, LLC                          Attn: Allison Colon & David S. Bland          5500 Prytania St., Box 618          New Orleans    LA           70115
              Wells Fargo Bank, N.A.                                                  c/o Reed Smith LLP                                 Attn: Lindsey L. Robin                        2850 N. Harwood Suite 1500          Dallas         TX           75201
              Wells Fargo Bank, National Association                                  Attn: Edward P. Nallan, Jr.                        58 S. Service Road                            Suite 100                           Melville       NY           11747
                                                                                                                                                                                       Three Logan Square 1717 Arch
              Wells Fargo Bank, National Association                                 c/o Reed Smith LLP                                  Attn: Matthew E. Tashman                      Street, Suite 3100                  Philadelphia PA             19103
              Westerman Ball Ederer Miller Zucker & Sharfstein, LLP                  Attn: John E. Westerman & Mickee M. Hennessy        1201 RXR Plaza                                                                    Uniondale    NY             11556
              Yellow Fin Marine Consulting LLC                                       c/o Liskow & Lewis                                  Attn: Michael D. Rubenstein                   1001 Fannin Street Suite 1800       Houston      TX             77002



In re: Bouchard Transportation Co., Inc. et al.
Case No. 20-34682 (DRJ)                                                                                                                                                                                                                                                               Page 2 of 2
Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 5 of 8




                       Exhibit B
                                                      Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 6 of 8
                                                                                                           Exhibit B
                                                                                                     Served Via Electronic Mail


                           Name                                                            Attention 1                                           Attention 2                                     Email
 A.R.M. Marine Supply, LLC                                          Attn: Michael Menditto                                                                                   sales@armmarinesupply.com
 A.R.M. Marine Supply, LLC                                          c/o Nicoletti Hornig & Sweeney                          Attn: Val Wamser                                 vwamser@nicolettihornig.com
 Alabama Department of Environmental Management                                                                                                                              ogcmail@adem.alabama.gov
                                                                                                                                                                             rvining@sbsblaw.com
 American Bureau of Shipping                                        c/o Schouest, Bamdas, Soshea & BenMaier PLLC            Attn: Robert P. Vining, Michael W. Hogue         mhogue@sbsblaw.com
 Armorica Sales Inc.                                                                                                                                                         chris@industrialmarinepaint.com
 Billybey Marina Services, LLC                                      c/o Cozen O'Connor                                      Attn: Eric L. Scherling                          escherling@cozen.com
 Billybey Marina Services, LLC                                      c/o Cozen O'Connor, P.C.                                Attn: Geoffrey D. Ferrer & Christopher Raleigh   craleigh@cozen.com
 Bollinger Algiers, LLC, Bollinger Amelia Repair, LLC, Bollinger
 Marine Fabricators, LLC and Bollinger Shipyards Lockport,                                                                                                                   scott.cheatham@arlaw.com
 LLC                                                                c/o Adams and Reese LLP                                 Attn: Scott R. Cheatham and Matthew Guy          matthew.guy@arlaw.com
 Boston Line & Service Co. Inc, and Coast Line Service Inc.         c/o Pusateri, Johnston, Guillot & Greenbaum, LLC        Attn: Aaron B. Greenbaum                         aaron.greenbaum@pjgglaw.com
 Bryce Babson, et al., Individually and on Behalf of the Class
 of Certain Maritime Employees of Debtor                            c/o Hofmann & Schweitzer                                Attn: Paul T. Hofmann                            paulhofmann@hofmannlawfirm.com
 Caddell Dry Dock & Repair Co., Inc.                                c/o Kilmer Crosby & Quadros PLLC                        Attn: Brian A. Kilmer                            bkilmer@kcq-lawfirm.com
 CFGI, LLC                                                          C/O M&T                                                                                                  info@cfgi.com

 Claim for Christopher Bailey, et al., Individually and on Behalf
 of the Class of Certain Maritime Employees of Debtor               c/o Hofman & Schweitzer                                 Attn: Paul T. Hofmann                            paulhofmann@hofmannlawfirm.com
 Clean Water Of New York, Inc.                                                                                                                                               rduca@cwofny.com
 Connecticut Department of Energy and Environmental
 Protection                                                                                                                                                                  deep.webmaster@ct.gov
 CRG Financial LLC                                                  Attn: Jeffrey Kaplan                                                                                     jkaplan@crgfinancial.com
 Daugherty, Fowler, Peregrin, Haught & Jenson, PC                   Attn: Danny Meier                                                                                        dmeier@dfphj.com
 Donjon Marine Co., Inc.                                            c/o Nicoletti Hornig & Sweeney                          Attn: Val Wamser                                 vwamser@nicolettihornig.com
 Donjon-Smit, LLC                                                   c/o Nicoletti Hornig & Sweeney                          Attn: Val Wamser                                 vwamser@nicolettihornig.com
                                                                                                                                                                             tlomazow@milbank.com
 Drawbridge Special Opportunities Fund LP and DBDB                                                                          Attn: Tyson M. Lomazow, Benjamin M. Schak,       bschak@milbank.com
 Funding LLC                                                        c/o Milbank LLP                                         and Justin G. Cunningham                         jcunnin1@milbank.com
 Drawbridge Special Opportunities Fund LP and DBDB                                                                                                                           jason.boland@nortonrosefulbright.com
 Funding LLC                                                        c/o Norton Rose Fulbright US LLP                        Attn: Jason L. Boland and William R. Greendyke   william.greendyke@nortonrosefulbright.com
                                                                                                                                                                             support.flightbag@flightsafety.com
 Flight Safety International                                                                                                                                                 mfs-support@flightsafety.com
 Florida Department of Environmental Protection                                                                                                                              public.services@dep.state.fl.us
 Force Power Systems, LLC                                           c/o Staines, Eppling & Kenney APLC                      Attn: Corey P. Parenton                          corey@seklaw.com
                                                                                                                                                                             gcredit@fortress.com
                                                                                                                                                                             creditoperations@fortress.com
                                                                    Attn: David N. Brooks, General Counsel, David Sharpe,                                                    aperisteris@fortress.com
 Fortress Credit Co, LLC                                            Credit Operations, and Apostolos Peristeris                                                              wanifowoshe@fortress.com
 Fortress Credit Co, LLC                                            c/o Milbank LLP                                       Attn: Tyson M. Lomazow                             tlomazow@milbank.com
 Freehill, Hogan, & Mahar LLP                                                                                                                                                reception@freehill.com
 Georgia Environmental Protection Division                                                                                                                                   askepd@gaepd.org
 GMD Shipyard Corp.                                                                                                                                                          info@gmdshipyard.com
 GMD Shipyard Corp.                                                 c/o Kennedy Lillis Schmidt & English                    Attn: John T. Lillis Jr.                         jlillis@klselaw.com
 Gulf Copper & Manufacturing                                                                                                                                                 sales@gulfcopper.com
 Harris County, et al.                                              c/o Linebarger Goggan Blair & Sampson, LLP              Attn: Tara L. Grundemeier                        houston_bankruptcy@publicans.com
                                                                                                                                                                             bkadden@lawla.com
                                                                                                                            Attn: Benjamin W. Kadden, Christopher T.         ccaplinger@lawla.com
 Hartree Partners, LP                                               c/o Lugenbuhl Wheaton Peck Rankin & Hubbard             Caplinger, & Coleman L. Torrans                  ctorrans@lawla.com




In re: Bouchard Transportation Co., Inc. et al.
Case No. 20-34682 (DRJ)                                                                                                                                                                                        Page 1 of 3
                                                      Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 7 of 8
                                                                                                            Exhibit B
                                                                                                   Served Via Electronic Mail


                             Name                                                       Attention 1                                          Attention 2                                          Email
                                                                                                                                                                             fmerola@stroock.com
                                                                                                                                                                             acota@stroock.com
                                                                                                                          Attn: Frank A. Merola, Alex Cota, Christopher M.   cguhin@stroock.com
 Hartree Partners, LP                                            c/o Stroock & Stroock & Lavan LLP                        Guhin, & Matthew Garofalo                          mgarofalo@stroock.com
 Houston NFL Holdings, L.P.                                      c/o Winstead PC                                          Attn: Sean B. Davis                                sbdavis@winstead.com
 Intercontinental                                                                                                                                                            info@intercon.com
 International Ship Repair                                                                                                                                                   info@internationalship.com
 International Ship Repair & Marine Services, Inc.               c/o Vaughn & Ramsey, PLLC                                Attn: Daena G. Ramsey                              dramsey@vrlaw.net
                                                                                                                                                                             rhirsh@lowenstein.com
                                                                                                                          Attn: Robert M. Hirsh, Phillip Khezri, and Brent   pkhezri@lowenstein.com
 JMB Capital Lending Partners, LLC                               c/o Lowenstein Sandler LLP                               Weisenberg                                         bweisenberg@lowenstein.com
 Justin Peaslee                                                  c/o Hofmann & Schweitzer                                 Attn: Paul T. Hofmann                              paulhofmann@hofmannlawfirm.com
 Morton S. Bouchard, III                                                                                                                                                     msbiii@bouchardtransport.com
 Morton S. Bouchard, III, and his Affiliates                     c/o Akin Gump Strauss Hauer & Feld LLP                   Attn: Marty L. Brimmage, Jr.                       mbrimmage@akingump.com
 Morton S. Bouchard, III, and his Affiliates                     c/o Akin Gump Strauss Hauer & Feld LLP                   Attn: Philip C. Dublin                             pdublin@akingump.com
 Murphy, Rogers, Sloss & Gambel                                                                                                                                              firm@mrsnola.com
 New York Department of Environmental Protection                                                                                                                             waterboardbankruptcy@dep.nyc.gov
 Northeastern Air Management Corp.                                                                                                                                           charter@neajets.com
 Novum Energy Trading Inc.                                       c/o The McLauchlan Law Group LLC                         Attn: Peter A. McLauchlan                          peter@mclauchlanlawgroup.com
 Novum Energy Trading, Inc.                                      c/o The McLauchlan Law Group LLC                         Attn: David C. McLauchlan                          david@mclauchlanlawgroup.com
 NRE Power Systems Incorporated                                                                                                                                              power@nrepowersystems.com
                                                                                                                                                                             hector.duran.jr@usdoj.gov
 Office of the U.S. Trustee for the Southern District of Texas   Attn: Hector Duran, Jr. and Stephen Douglas Statham                                                         stephen.statham@usdoj.gov
                                                                                                                                                                             gregg.galardi@ropesgray.com
                                                                                                                          Attn: Gregg M. Galardi, Matthew M. Roose, and      matthew.roose@ropesgray.com
 Official Committee of Unsecured Creditors                       c/o Ropes & Gray LLP                                     Daniel G. Egan                                     daniel.egan@ropesgray.com
 Owen Petersen & Company                                                                                                                                                     info@owenpetersen.com
                                                                                                                                                                             jwright@joneswalker.com
 PBF Holding Company, LLC; Paulsboro Refining Company,                                                                    Attn: James E. Wright III, Laura F. Ashley, and    lashley@joneswalker.com
 LLC; and Delaware City Refining Company, LLC                    c/o Jones Walker LLP                                     Madison M. Tucker                                  mtucker@joneswalker.com
                                                                                                                                                                             rchapple@cstrial.com
                                                                                                                          Attn: Randy W. Williams, Ryan E. Chapple, and      rwilliams@cstrial.com
 Robert Dunham, Timothy Lerette, and Lonnie Roberts              c/o Cain & Skarnulis PLLC                                Chelsea L. Schell                                  cschell@cstrial.com
                                                                                                                                                                             rchapple@cstrial.com
 Robert Dunham, Timothy Lerette, and Lonnie Roberts              c/o Cain & Skarnulis PLLC                                Attn: Ryan E. Chapple and Chelsea L. Schell        cschell@cstrial.com
 Roger Hall                                                      c/o Tabak, Mellusi & Shisha LLP                          Attn: Jacob Shisha                                 jshisha@sealawyers.com
 Rolls-Royce PLC                                                 HSBC Bank PLC                                                                                               richard.wray@rolls-royce.com
                                                                                                                                                                             blake.bachtel@roystonlaw.com
 Royston, Rayzor, Vickery and Williams                           Attn: Blake Bachtel & David Walker                                                                          blake.bachtel@roystonlaw.com
 Ryan Marine Services, Inc.                                      c/o William H. Seele, Julian & Seele P.C.                Attn: Andy Ryan                                    wseele@julianandseele.com
 Signature Bank                                                  c/o Meyner and Landis LLP                                Attn: David B. Grantz                              dgrantz@meyner.com
 Skout Monitoring                                                                                                                                                            info@getskout.com
 St Engineering Halter Marine                                                                                                                                                linapoa@stengg.com
                                                                                                                                                                             dbland@blandpartners.com
 ST Engineering Halter Marine and Offshore, Inc.                 c/o Bland & Partners, LLC                                Attn: David S. Bland                               rvizzini@blandpartners.com
                                                                                                                                                                             snoewilson@sbsblaw.com
                                                                                                                          Attn: Susan Noe Wilson, Thomas O. Deen, and        tdeen@sbsblaw.com
 T&T Offshore, Inc.                                              c/o Schouest, Bamdas, Soshea & BenMaier, PLLC            Melissa Anderson                                   manderson@sbsblaw.com
 The Port Authority Of NY & NJ                                                                                                                                               speakers@panynj.gov
 Unclaimed Property Division of the Texas Comptroller of                                                                                                                     jason.binford@oag.texas.gov
 Public Accounts                                                 c/o Office of the Attorney General of TX                 Attn: Jason B. Binford & J. Casey Roy              casey.roy@oag.texas.gov


In re: Bouchard Transportation Co., Inc. et al.
Case No. 20-34682 (DRJ)                                                                                                                                                                                         Page 2 of 3
                                                      Case 20-34682 Document 841 Filed in TXSB on 04/30/21 Page 8 of 8
                                                                                                      Exhibit B
                                                                                                Served Via Electronic Mail


                             Name                                                    Attention 1                                          Attention 2                          Email
 United States Attorney’s Office for the Southern District of
 Texas                                                                                                                                                        usatxs.atty@usdoj.gov
 United States of America                                       c/o Assistant United States Attorney SDTX              Attn: Richard A. Kincheloe             richard.kincheloe@usdoj.gov
                                                                                                                                                              m.gambrell@vthm.com
 VT Halter Marine                                               Attn: D. Margaret Gambrell                                                                    corporatecommunications@vthm.com
                                                                                                                                                              acolon@blandpartners.com
                                                                                                                                                              rvizzini@blandpartners.com
 VT Halter Marine, Inc.                                         c/o Bland & Partners, LLC                              Attn: Allison Colon & David S. Bland   dbland@blandpartners.com
 Wells Fargo Bank, N.A.                                         c/o Reed Smith LLP                                     Attn: Lindsey L. Robin                 lrobin@reedsmith.com
 Wells Fargo Bank, National Association                         c/o Reed Smith LLP                                     Attn: Matthew E. Tashman               mtashman@reedsmith.com
                                                                                                                                                              jwesterman@westermanllp.com
 Westerman Ball Ederer Miller Zucker & Sharfstein, LLP          Attn: John E. Westerman & Mickee M. Hennessy                                                  mhennessy@westermanllp.com
 Yellow Fin Marine Consulting LLC                               c/o Liskow & Lewis                                     Attn: Michael D. Rubenstein            mdrubenstein@liskow.com




In re: Bouchard Transportation Co., Inc. et al.
Case No. 20-34682 (DRJ)                                                                                                                                                                      Page 3 of 3
